DETAILED ACTION 
The preliminary amendment submitted on March 5, 2020 has been entered.  Claims 3-6, 8-14, 16-18, 23, 25, 27-33, 35-41, and 43-45 are pending in the application and are subject to restriction as set forth below.  No claim is allowed.  
The examiner acknowledges that the present application is a divisional of application no. 14/502,311, in which a restriction requirement was mailed on March 29, 2016.  The two groups of inventions in this application, discussed below, are substantially the same as both of the two restriction groups in the aforementioned restriction requirement.  Furthermore, the requirement for restriction in the ‘311 application was never withdrawn, so applicant is advised that the double-patenting safe harbor of 35 U.S.C. 121 would not be available in the present application and restriction is proper.  
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 3-6, 8-14, 16-18, 23, 43, and 45, drawn to a method of treating graft vs. host disease, classified in A61P 37/06.  
Group II. Claims 25, 27-33, 35-41, and 44, drawn to a dosage form for treating graft vs. host disease, classified in A61K 31/365.  
The inventions are independent or distinct, each from the other, yet related as product and process of use.  Such inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP 806.05(h).  In the instant case, the claimed method can be practiced with materially different drugs well known in the prior art, such as glucocorticoids (see, e.g., applicant’s own specification, submitted March 5, 2020, at p. 9, l. 30).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.  
Rejoinder 
The examiner has required restriction between product or apparatus claims (i.e., the dosage forms of Group II) and process claims (i.e., the method claims of Group I).  Where appli-cant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP 804.01.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628